        Case 6:20-cv-00585-ADA Document 44 Filed 03/17/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TEXAS
                         WACO DIVISION
WSOU INVESTMENTS LLC                      §
                                          §    CIVIL NO:
vs.                                       §    WA:20-CV-00585-ADA
                                          §
GOOGLE LLC                                §

        ORDER SETTING MARKMAN HEARING BY ZOOM
         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING BY ZOOM on Thursday, March 25, 2021 at 09:00 AM. Counsel
will receive an email an email the zoom link at a later date.


       IT IS SO ORDERED this 17th day of March, 2021.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
